In a proceeding pursuant to CPLR article 78 to review a determination of the Secretary of State, made after a hearing, which suspended petitioner’s private investigator’s license for failure to maintain records pursuant to 19 NYCRR 173.2, the appeal is from a judgment of the Supreme Court, Nassau County (Christ, J.), entered September 12, 1980, which, inter alia, dismissed the proceeding on the merits.
Judgment affirmed, with costs.
A review of the record reveals vague and contradictory testimony by petitioner regarding the nature of his services, the disposition of fees and expenses, the sources of payment, and how his records came to be destroyed.
The determination that petitioner violated 19 NYCRR 173.2 by failing to maintain his records for a period of three years was supported by substantial evidence (Matter of Pell v Board of Educ., 34 NY2d 222). Furthermore, under the circumstances of this case, the penalty imposed was not shocking to one’s sense of fairness (Matter of Pell v Board of Educ., supra). Lazer, J. P., Gibbons, Bracken and Niehoff, JJ., concur.